EXHIBIT 10.2

 
ANTRIABIO, INC.
 
REPAYMENT AGREEMENT
 
This REPAYMENT AGREEMENT (“Agreement”) is made and entered into as of this 26th
day of March, 2014 (the “Effective Date”), by and between AntriaBio, Inc.
(“Antria”) and Konus Advisory Group, Inc. (“Konus”).  Antria and Konus are
sometimes referred to herein collectively as the “Parties.”  


RECITALS


WHEREAS, on June 18, 2012, Antria entered into an employment agreement (the
“Employment Agreement”) with Mr. Nevan Elam to serve as Chief Executive Officer
of Antria;


WHEREAS, pursuant to the terms of the Employment Agreement, Mr. Elam agreed to
serve as Antria’s Chief Executive Officer as a consultant, subject to Mr. Elam
committing full time to the business of Antria;


WHEREAS, pursuant to the terms of the Employment Agreement, Antria agreed to
compensate Mr. Elam in an amount equal to $230,000 per year;


WHEREAS, pursuant to a mutual understanding between Mr. Elam and Konus, the
amounts owed to Mr. Elam pursuant to the terms of the Employment Agreement were
to be paid directly to Konus;


WHEREAS, Mr. Elam and Antria have entered into an amended and restated
employment agreement (the “Amended and Restated Employment Agreement”) whereby
Mr. Elam has committed to become Antria’s Chief Executive Officer on a full-time
basis;


WHEREAS, upon the effective date of the Amended and Restated Employment
Agreement, any amounts owed to Mr. Elam pursuant to the terms of the Amended and
Restated Employment Agreement will be paid directly to Mr. Elam in accordance
with Antria’s payroll practices for executives;  


WHEREAS, on July 1, 2012, Antria entered into a consulting agreement (the
“Consulting Agreement”) with Dr. Hoyung Huh, whereby Dr. Huh agreed to provide
Antria consulting services including, but not limited to, serving on Antria’s
board of directors as lead independent director,  assisting Antria in efforts to
obtain funding and assisting in business development activities;


WHEREAS, pursuant to a mutual understanding between Dr. Huh and Konus, the
amounts owed to Dr. Huh pursuant to the Consulting Agreement were to be paid
directly to Konus;


WHEREAS, Dr. Huh and Antria have agreed to enter into a termination agreement
(the “Termination Agreement”) whereby Dr. Huh and Antria have mutually agreed to
terminate the

 
 

--------------------------------------------------------------------------------

 

Consulting Agreement in accordance with the Termination Agreement and that from
the effective date of the Termination Agreement, Antria will no longer have any
obligation to compensate Dr. Huh as a consultant in accordance with the
Consulting Agreement;
 
WHEREAS, On July 2, 2012, the Parties entered into an advisory agreement (the
“Advisory Agreement”) whereby Konus agreed to provide Antria services including,
but not limited to, finance and strategy, clinical design, project management
and portfolio assessment;  


WHEREAS, pursuant to the terms of the Advisory Agreement, Antria agreed to pay
Konus a monthly retainer in the amount of $9,000 per month to cover general and
administrative matters plus an hour fee ranging from $100 to $700 per hour for
additional services provided to Antria;
 
WHEREAS, all amounts due and owing to Konus collectively under the Employment
Agreement, Consulting Agreement and Advisory Agreement (collectively, the “Konus
Agreements”) have been accrued;


WHEREAS, as of the Effective Date, the total amounts due and owing to Konus
collectively under the Konus Agreements is $1,182,644 (the “Balance”); and


WHEREAS, the Parties, having discussed this matter, desire to facilitate the
repayment of the Balance by Antria through: (i) the issuance of $275,000 of
Antria’s shares of common stock (the “Payment Shares”) to Konus with such
Payment Shares to be valued at $0.26 per share; and (ii) a cash payment of
$907,644 (the “Cash Payment”) to be paid at such time as mutually agreed to by
the Parties.


 NOW, THEREFORE, for and in consideration of the mutual promises contained in
this Agreement, and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:


AGREEMENT


1.           Payment by Antria.  Antria agrees to pay Konus the total amount of
$1,182,644, which represents the entire Balance, in two (2) payments.  The first
payment will be made through the issuance of $275,000 Payment Shares to Konus no
later than three (3) business days following the Effective Date and the second
payment will be made in the form of the Cash Payment equal to $907,644 or a
series of Cash Payments equal to $907,644, with such Cash Payments to be paid on
such date as mutually agreed to by the Parties.     


2.           Representations and Warranties of Konus.  Konus hereby makes the
following representations and warranties to Antria  with the intention that
Antria rely on such representation and warranties in issuing the Payment Shares
to Konus and in complying with its obligations under applicable federal and
state securities laws:


  (a)  
Konus is acquiring the Payment Shares for Konus’s own account and for investment
purposes only and not with a view towards, or for resale in connection with, the
public sale or distribution thereof; provided however, by making the
representations herein, Konus does not agree to hold any of the Payment Shares


 
-2-

--------------------------------------------------------------------------------

 

for any minimum or other specific term.  Konus also represents that the entire
legal and beneficial interest of the Payment Shares is being acquired for, and
will be held for, Konus’s account only.


  (b)  
Konus recognizes that investment in the Payment Shares involves substantial
risks and has taken full cognizance of and understands all of the risks related
to the acquisition of the Payment Shares.  In making its decision to invest in
the Payment Shares, Konus has relied on the information provided by Antria and
certain documents and materials delivered by Antria, and on Konus’s own
independent investigations and/or those of Konus’s own professional tax and
other advisors.  Konus has been given the opportunity to obtain information and
to examine all documents relating to Antria, and to ask questions of, and to
receive answers from, the officers of Antria concerning Antria, the officers and
directors and the terms and conditions of this investment and to obtain any
additional information, to the extent Antria possesses such information or could
acquire it without unreasonable effort or expense, to verify the accuracy of any
information previously furnished.  All such questions have been answered to the
full satisfaction of Konus, and all information and documents, records and books
pertaining to this investment, which Konus has requested have been made
available to Konus.



  (c)  
Konus believes that it has such knowledge and experience in financial and
business matters to evaluate the merits and risks of the prospective investment
in the Payment Shares and is able to (i) hold the Payment Shares for an
indefinite period of time, (ii) bear the economic risk of its investment in the
Payment Shares, and (iii) withstand a complete loss of such investment.



  (d)  
Konus is aware that the Payment Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state, and Antria intends to rely upon the exemption available under
Section 4(a)(2) of the Securities Act in connection the issuance of the Payment
Shares based in part upon representations set forth herein.  Konus understands
that the Payment Shares may not be offered, sold, transferred, pledged or
hypothecated to any person in the absence of registration under the Securities
Act or an opinion of counsel satisfactory to Antria that an exemption from such
registration is available for sales of the Payment Shares by Konus.  Konus
understands that Antria does not plan, and is under no obligation to provide
for, registration of the Payment Shares in the future.  Accordingly, any
subsequent sale by Konus of part or all of the Payment Shares will be possible
only if an exemption from the applicable registration provisions of federal and
state law is available at the time of the proposed disposition.  



  (e)  
Konus represents and warrants that it is aware of no facts or circumstances
indicating that the undersigned is or may be deemed to be an “underwriter” (as
defined in the Securities Act) of securities of Antria.


 
-3-

--------------------------------------------------------------------------------

 



(f)  
Konus understands that Antria may have been “shell company” as contemplated
under Rule 144(i) and Rule 144 may not be available to the Konus if, or until,
Antria is eligible to rely on Rule 144(i)(2).



  (g)  
Konus has the power and authority to execute and comply with the terms of this
Agreement.



  (h)  
Konus understands that the Payment Shares are “restricted securities” (as that
term is defined in paragraph (a)(3) of Rule 144 under the Securities Act).



  (i)  
Konus is an “accredited investor” within the meaning of Rule 501(a)(1), (2), (3)
or (7) of the Securities Act and is able to bear the economic risk of losing its
entire investment in Antria.  



  (j)  
Konus understands that nothing in this Agreement constitutes legal, tax or
business advice.



  (k)  
Konus understands that any certificate representing the Payment Shares shall
bear the following restrictive legend:

 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”).  THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO THE COMPANY, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS (C) IN COMPLIANCE WITH THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT IN
ACCORDANCE WITH RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED
STANDING, OR OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO THE
COMPANY.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH U.S. SECURITIES LAWS.”
 
3.           Representations and Warranties of Antria.  Antria represents and
warrants to Konus that, as of the date of this Agreement:
 
(a)               The Payment Shares when issued will be duly authorized,
validly issued, fully paid and nonassessable.

 
-4-

--------------------------------------------------------------------------------

 

(b)               Antria has the full power and lawful authority to consummate
its obligations and transactions contemplated by this Agreement on the terms and
conditions set forth in this Agreement, and no permit, consent, approval,
authorization or other order of or filing with any other person or entity is
required in connection with such authorization, execution, delivery, and
consummation, and the execution, delivery and performance by Antria of this
Agreement and the transactions contemplated by this Agreement constitute the
valid and binding obligations of Antria, enforceable against Antria in
accordance with the terms of this Agreement, and will not result in the
violation or breach of any term or provision of, or constitute (with or without
due notice or lapse of time or both) a default under any agreement or instrument
to which Antria is a party or by which Antria is bound.
 
4.           Severability.  Should any of the provisions of this Agreement be
rendered invalid by a court or governmental agency of competent jurisdiction, it
is agreed that this shall not in any way or manner affect the enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.
 
5.           Governing Law, Venue.  This Agreement shall be governed by the laws
of the State of Delaware, not including its choice-of-law rules.  It is the
express intent of the Parties that this Agreement be binding and enforceable
under the principles of law applicable to contract and that, subject to an
appropriate order protecting its confidentiality, the Agreement itself may be
used as evidence in a subsequent proceeding in which any party alleges a breach
of this Agreement, so long as this Agreement is filed under seal or other
measures are taken to ensure the confidentiality of its terms.


6.           Entire Agreement.  This Agreement constitutes the entire agreement
and final understanding between the Parties as to the payment of the
Balance.  Any modification of, or addition to, this Agreement must be in writing
signed by the Parties.
 
7.           Acknowledgement.  Pettijohn hereby affirms and acknowledges that he
has read and understands the foregoing Agreement.  Pettijohn represents that he
enters into this Agreement freely and voluntarily.




[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]

 
-5-

--------------------------------------------------------------------------------

 



 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
shown below.




 
ANTRIABIO, INC.



By: /s/ Steve Howe                                             


Title:  Director


Date: March 26, 2014
 
 






 
KONUS ADVISORY GROUP, INC.



By: /s/ Nevan Elam                                             
 
Title:  Managing Member


Date: March 26, 2014
 
 








 


 

Signature Page to Repayment Agreement
 
 

--------------------------------------------------------------------------------

 
